DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “A deep learning model….” which is not one of the four types of statutory subject matter under 35USC 101. Examiner will treat these claims as device, apparatus, or system claims.

Claim Interpretation
3.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)        the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)        the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)        the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.          	Claim limitations “a plurality or convolutional layers configured to…” “a determination layer configured to ….,” “a compositing layer configured to…,” “a fully-connected layer configured to….,”  “an inputting unit configured to…,” “ a first layer calculating unit configured to ….,” “a second calculating unit configured to ….,” “an adjusting unit configured to ….,” and “a determining unit configured to….” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder  “unit”  coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
6.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Cheng Wang ET AL. ("Mancs: A Multi-task Attentional Network with Curriculum Sampling for Person Re-Identification: 15th European Conference, Munich, Germany, September 8-14, 2018, Proceedings, Part IV" In: "12th European Conference on Computer Vision, ECCV 2012", 1 January 2018 (2018-01-01), Springer Berlin Heidelberg, Berlin, Heidelberg 031559,  P055666874, ISSN: 0302-9743 ISBN: 978-3-540-73108-5 vol. 11208, pages 384-400, will be further referred to as Wang. et al.).
Regarding claim 1: Wang et al. discloses a deep learning model used for image recognition (Wang et al.: abstract and section 1, i.e. INTRODUCTION,, the model comprising:

a determination layer configured to, according to positions where objects of attention in the input image are located, determine whether features related to positions contained in the feature maps are features of the positions where the objects of attention are located (Wang et al. Sections 3, 3.1, 3.2, 3.3. and 3.4):
a compositing layer configured to, according to an output result of the determination layer, perform weight and composition processing on the features in the plurality of feature maps outputted by the plurality of convolutional layers, weights of the features of the positions where the objects of attention are located being different from weights of other features (Wang et al.; Sections 3, 3.1, 3.2, 3.3. and 3.4); and
a fully-connected layer configured to output a recognition result according to the plurality of feature maps after being weight and composition processed by the compositing layer (Wang et al.; Sections 3, 3.1, 3.2, 3.3. and 3.4).
Regarding claim 2: The deep learning model according to claim 1, wherein, the compositing layer multiplies the plurality of feature maps by the weights of the features related to positions contained in the feature maps to obtain the plurality of feature maps after being weight and composition processed (Wang et al.; Sections 3, 3.1, 3.2, 3.3. and 3.4).
Regarding claim 3: The deep learning model according to claim 1, wherein the deep learning model further comprises:

the input image comprises a temporally consecutive frame sequence.
Regarding claim 4: Wang et al. discloses a training apparatus of the deep learning model according to claim 1, the apparatus comprising:
an inputting unit configured to input a training image into the plurality of convolutional layers of the deep learning model (Wang et al.; sections 3.5-4.3);
a first calculating unit configured to calculate an attention loss according to the output result of the determination layer of the deep learning model and real values of positions where the preset objects of attention are located (Wang et al.; sections 3.5-4.3);
a second calculating unit configured to calculate a classification loss according to the output result of the fully-connected layer of the deep learning model and a preset real value of classification (Wang et al.; sections 3.5-4.3); and
an adjusting unit configured to perform back propagation according to the attention loss and the classification loss to adjust parameters of the plurality of convolutional layers and the determination layer of the deep learning model (Wang et al.; sections 3.5-4.3).
Regarding claim 5: The apparatus according to claim 4, wherein, the first calculating unit calculates an accumulative value of differences between probabilities that the positions where the features outputted by the determination layer are located are the objects of attention and real values of the positions 
Regarding claim 6: The apparatus according to claim 4, wherein, the adjusting unit performs back propagation according to a weighted sum of the attention loss and the classification loss, to adjust the parameters of the plurality of convolutional layers and the determination layer of the deep learning model (Wang et al.; sections 3.5-4.3).
Regarding claim 7: The apparatus according to claim 6, wherein the apparatus further comprises:
a determining unit configured to determine respective weights of the attention loss and the classification loss (Wang et al.; sections 3.2. and 3.3).
Regarding claim 8: Wang et al. discloses a training method of the deep learning model according to claim 1, the method comprising:
inputting a training image into the plurality of convolutional layers of the deep learning model (Wang et al.; Sections 3-4.3);
calculating an attention loss according to the output result of the determination layer of the deep learning model and real values of positions where the preset objects of attention are located (Wang et al.; Sections 3-4.3);
calculating a classification loss according to the output result of the fully-connected layer of the deep learning model and a preset real value of classification (Wang et al.; Sections 3-4.3); and
performing back propagation according to the attention loss and the classification loss, to adjust parameters of the plurality of convolutional layers 
Regarding claim 9: The method according to claim 8, wherein, the calculating an attention loss according to the output result of the determination layer of the deep learning model and real values of positions where the preset objects of attention are located comprises:
calculating an accumulative value of differences between probabilities that the positions where the features output by the determination layer are located are the objects of attention and real values of the positions being the objects of attention to obtain the attention loss (Wang et al.; Sections 3-4.3).
Regarding claim 10: The method according to claim 8, wherein, the performing back propagation according to the attention loss and the classification loss, to adjust parameters of the plurality of convolutional layers and the determination layer of the deep learning model, comprises:
performing back propagation according to a weighted sum of the attention loss and the classification loss, to adjust the parameters of the plurality of convolutional layers and the determination layer of the deep learning model (Wang et al.; Sections 3-4.3).

Regarding claim 3: No prior art was found, therefore, there is no prior art rejection is made on this claim but it is still rejected under 35USC 101.
Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
September 10, 2021